Citation Nr: 1331272	
Decision Date: 09/27/13    Archive Date: 10/01/13

DOCKET NO.  07-17 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a low back disability; and if so, whether the criteria for service connection are met.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus; and if so, whether the criteria for service connection are met.

3.  Entitlement to service connection for arteriosclerotic heart disease, to include as secondary to service-connected diabetes mellitus.  

4.  Entitlement to service connection for neuropathy of the upper extremities, to include as secondary to service-connected diabetes mellitus.

5.  Entitlement to a disability rating in excess of 50 percent for post-traumatic stress disorder (PTSD).

6.  Entitlement to a compensable disability rating for cataract of the right eye.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1965 to February 1968, and from September 1972 to January 1984, including service in Vietnam; and his decorations include the Combat Infantryman Badge, among other awards.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2005 decision of the RO that, in pertinent part, declined to reopen a claim for service connection for a low back disability on the basis that new and material evidence had not been received; denied a disability rating in excess of 50 percent for service-connected PTSD; and granted service connection for cataracts of the right eye evaluated as 0 percent (noncompensable) disabling effective June 10, 2004.  The Veteran timely appealed the basis for declining to reopen the service connection claim, and appealed for higher ratings.

These matters also came to the Board on appeal from an April 2006 decision of the RO that, in pertinent part, denied service connection for peripheral neuropathy of the upper extremities; reopened and denied service connection for arteriosclerotic heart disease; and declined to reopen a claim for service connection for erectile dysfunction on the basis that new and material evidence had not been received.  Again, the Veteran timely appealed.

In April 2011, the Board remanded the matters for additional development. The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board notes that, in a July 1984 rating decision, the RO denied service connection for a heart condition (claimed as chest pain) on the basis that there was no evidence on file of a heart disability.  In June 2003, the RO declined to reopen a claim for service connection for arteriosclerotic heart disease on the basis that new and material evidence had not been received.  Changes to the law regarding diseases associated with exposure to herbicides based on service in Vietnam create a new basis of entitlement, so that the Board may adjudicate the Veteran's current claim for service connection for arteriosclerotic heart disease, as an original, rather than as a reopened claim.  Specifically, where there is an intervening liberalizing law or VA issue that may affect the disposition of a claim, VA is required to conduct a de novo review of the previously denied claim.  Pelegrini v. Principi, 18 Vet. App. 112, 125-26 (2004); Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994).  As such, the issue has been characterized as shown on the first page of this decision. 

The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the Veteran's claim for entitlement to a TDIU already has been awarded.  Consequently, the matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his Virtual VA file.

The issue of service connection for glaucoma has been raised by the record (November 2006 correspondence), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The reopened claims for service connection for a low back disability and for erectile dysfunction, and the claims for increased ratings are addressed in the REMAND portion of the decision below; and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In a decision promulgated in June 1993, the Board denied reopening the Veteran's claim for a low back disability.  The Veteran did not appeal this decision.  

2.  Evidence associated with the claims file since the June 1993 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a low back disability. 

3.  In June 2003, the RO denied the Veteran's claim for service connection for erectile dysfunction.  The Veteran did not appeal within one year of being notified.

4.  Evidence associated with the claims file since the June 2003 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for erectile dysfunction. 

5.  The Veteran is presumed to have been exposed to Agent Orange in service coincident with service in the Republic of Vietnam. 

6.  It is at least as likely as not that the Veteran's arteriosclerotic heart disease has manifested to a degree of 10 percent post-service. 

7.  The evidence supports a link between current neuropathy of the upper extremities and the diabetes mellitus the Veteran sustained in service.


CONCLUSIONS OF LAW

1.  The June 1993 Board decision, denying a reopening of the claim for service connection for a low back disability, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2012).

2.  The evidence received since the June 1993 Board decision is new and material, and the claim for service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

3.  The RO's June 2003 decision denying service connection for erectile dysfunction is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.1103 (2012).

4.  The evidence received since the RO's June 2003 denial is new and material; and the claim for service connection for erectile dysfunction is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

5.  Arteriosclerotic heart disease is presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).

6.  Neuropathy of the upper extremities was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

In view of the Board's favorable decision in this appeal for reopening the claims for service connection for a low back disability and for erectile dysfunction and the finding that service connection is warranted for arteriosclerotic heart disease and neuropathy of the upper extremities, further assistance is unnecessary to aid the Veteran in substantiating these claims.  

II.  Petitions to Reopen Claims for Service Connection

The present claims for service connection for a low back disability and for erectile dysfunction were initiated by the Veteran in June 2004 and in August 2005, respectively.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Low Back Disability
 
The RO originally denied service connection for a low back disability in July 1984 on the basis that there was no evidence of a current back disability on VA examination.  While the Veteran's claim subsequently was reopened, the RO again denied service connection for a low back disability in July 1990 and in September 1990 on the basis that there was no evidence presented to show incurrence of a low back disability in active service.  In a decision promulgated in June 1993, the Board confirmed the denial based on a lack of evidence showing a chronic low back disability related to active service.

The evidence of record at the time of the last denial of the claim in June 1993 included the Veteran's service treatment records, an April 1984 VA examination report, VA treatment records, a November 1990 hearing transcript, a November 1991 VA examination report, and statements of the Veteran.

The Veteran had stated that he received treatment for low back pain in the month preceding his service discharge.  On a "Report of Medical History" completed by the Veteran in May 1983, he reported recurrent back pain.  The examiner then noted a history of low back pain from 1979 to 1981.

The report of an April 1984 VA examination includes a diagnosis of history of low back pain, not demonstrated today; and X-rays revealing no bony, articular, or soft tissue pathology.  VA records showed treatment at various times in 1989 for low back pain.  

The Veteran also testified in November 1990 that he first experienced back problems following a motor vehicle accident in Vietnam in or about 1967.  He testified that he was taken to the dispensary, but was not kept there.  He testified that he again began experiencing low back pain in 1979, and was diagnosed with a sprain.  He testified that his low back pain has continued; and that some days were worse than others, and he took prescribed muscle relaxants.  The Veteran testified that he also was involved in a couple of hit-and-run accidents in 1987; and that his low back pain, rather than worsening, was already present.

The report of a November 1991 VA examination reflects that the Veteran followed a series of exercises, prescribed in 1984, that controlled his low back condition; and that he performed the exercises five times weekly.

Based on this evidence, the Board concluded in June 1993 that there was no evidence showing that the Veteran has a chronic low back disability related to his active service.

Evidence added to the record since June 1993 includes private treatment records submitted by the Social Security Administration in March 2000, showing questionable degenerative joint disease of spinal segments in October 1995; VA records showing treatment for low back pain in 2003 and in 2006, and assessments of degenerative joint disease of the lower back in 2004; and statements from the Veteran.  

In August 2005, the Veteran stated that he had been treated several times for back problems on active duty; and that part of his duties in Vietnam involved carrying mortar base plates that weighed 60 pounds, in addition to other combat gear on a daily basis, and that he did so for 18 months.  He also stated that his back was injured when he was involved in a military vehicle accident, which overturned; and that he was in a combat situation at the time and had to seek safety, and that he did not seek medical treatment.

In the case of a Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  As such, the Board finds the Veteran's lay statements to be credible for purposes of establishing an incident in service. 

Much of this evidence is new; it was not previously of record and is not cumulative. The bulk of the evidence tends to show chronic low back disability. New evidence that is not cumulative and is related to the previous denial of the claim for service connection consists of VA records showing ongoing treatment and a diagnosed low back disability, and the Veteran's statements.  Given the presumed credibility, the additional evidence is both new and material because it raises a reasonable possibility of substantiating the claim.

Hence, the Veteran's application to reopen the claim for service connection for a low back disability must be granted.  38 U.S.C.A. § 5108.

Erectile Dysfunction 

The RO originally denied the Veteran's claim for service connection for erectile dysfunction in June 2003, based on a conclusion that the disability was not related to service or to a service-connected disability.  The evidence of record then included the Veteran's service treatment records, VA treatment records, a March 2003 VA examination report, and statements of the Veteran.

Service treatment records do not reflect any findings or complaints of erectile dysfunction.

VA records show that the Veteran reported to the Emergency Room in December 2002 with complaints of a painful erection, and that he underwent aspiration.  Records show that he was admitted for observation overnight, and discharged to his home the next day.

During a March 2003 VA examination, the Veteran complained of difficulty getting an erection.  He reported being treated on two occasions for priapism secondary to medications, which have been discontinued.  Following examination, the diagnosis was erectile dysfunction, most likely secondary to his diabetes mellitus.

Based on this evidence, the RO concluded in June 2003 that the VA examiner's opinion was unacceptable because it was based on a history supplied by the Veteran, and not supported by medical evidence which indicated the Veteran had an erection.  Thus, service connection was denied based on the absence of evidence showing a relationship to active service or to a service-connected disability.

Evidence added to the record since June 2003 includes VA treatment records showing painful severe penile erection in February 2004, and that the Veteran had four episodes of priapisms during the past two years; a January 2006 VA examination, noting the Veteran's report of impotence is likely related to his diabetes mellitus; reports of VA examinations in February 2006 and in April 2006, each diagnosing a history of recurrent priapism without any evidence of residual erectile dysfunction; and statements by the Veteran that his erectile dysfunction is secondary to his diabetes mellitus and a result of his exposure to herbicides in Vietnam.
 
While much of this evidence is new in that it was not previously of record, the bulk of the evidence tends to current complaints of erectile dysfunction.  New evidence that is not cumulative and is related to the previous denial of the claim for service connection consists of VA records showing episodes of priapisms, and a plausible nexus of the Veteran's reported impotence to his diabetes mellitus.  Given the presumed credibility, the additional evidence is both new and material because it raises a reasonable possibility of substantiating the claim.

Hence, the Veteran's claim for service connection for erectile dysfunction is reopened.  38 U.S.C.A. § 5108.

III.  Service Connection 

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

With respect to the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (2012).  

The Veteran contends that service connection is warranted on the basis that his current arteriosclerotic heart disease and his current neuropathy of the upper extremities are the result of exposure to herbicides in service, or are due to his service-connected diabetes mellitus.  As noted above, the Veteran served in Vietnam during the Vietnam Conflict, and was awarded both the Vietnam Service Medal and the Vietnam Campaign Medal; hence, he is presumed to have been exposed to herbicides in service.  See 38 U.S.C.A. § 1116(f) (West 2002).

VA regulations provide that, if a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain disorders:  Ischemic heart disease (including, but not limited to, atherosclerotic cardiovascular disease including coronary artery disease) and early onset peripheral neuropathy are listed among the diseases presumed to be associated with Agent Orange exposure.  38 C.F.R. § 3.309(e); see also Final Rule, 78 Fed. Reg. 54763-54766 (2013). 

Significantly, the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that certain diseases such as "early onset" peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active service. 38 C.F.R. § 3.307(a)(6)(ii).  Thus, the question in this case is whether the Veteran is entitled to presumptive service connection for each disability.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

A.  Arteriosclerotic Heart Disease

Service treatment records include a Physical Evaluation Board report, indicating that the Veteran's diabetes mellitus was first detected in September 1975; and that he had been diagnosed with essential hypertension at least since February 1982. 

The post-service records show that an electrocardiogram was essentially normal in June 1989.  Arteriosclerotic vascular disease was noted in January 2000.  Records show an assessment of coronary artery disease in October 2001.  The Veteran reported chest pain in January 2002, and underwent a treadmill exercise test at that time.  He was able to achieve 10 METs (metabolic equivalents) with symptoms of shortness of breath and fatigue.

The report of an April 2003 VA examination reflects that the Veteran had an exercise treadmill test in February 2002, and he achieved 11.2 METs; he had no chest pain and no electrocardiogram changes.  Cardiac catheterization showed absolutely normal coronary arteries and no other cardiac abnormalities.  

In January 2005, a VA staff physician indicated that the Veteran's diagnoses included diabetes mellitus, peripheral neuropathy, and coronary artery disease.  The physician opined that the Veteran's current medical problems are more likely than not to have begun in active service because they are often seen in individuals who have been exposed to Agent Orange.  Diagnostic testing conducted in January 2006 revealed a normal electrocardiogram.  

Private treatment records show a diagnosis of congestive heart failure in May 2009.

VA treatment records include an assessment of coronary artery disease and shortness of breath with weakness in June 2011.  The Veteran was evaluated for a shower chair in July 2011, due to his having difficulty standing for an extended period of time, as impacted by his coronary artery disease. 
 
In this case, the evidence of record reflects early manifestations of coronary artery disease since 2001.  To determine whether the Veteran's arteriosclerotic heart disease became manifest to a degree of 10 percent disabling at any time post-service, the schedular rating criteria for diseases of the heart serve as an appropriate guide.  Coronary artery disease with workload of greater than 7 METs (metabolic equivalents) but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness or syncope, or with continuous medication required warrants a 10 percent rating.  38 C.F.R. § 4.104, Diagnostic Code 7005.

Here, the Veteran was able to achieve 10 METs with symptoms of shortness of breath and fatigue in January 2002.  This evidence demonstrates manifestation of coronary artery disease to a degree of 10 percent post-service.  More recent evidence demonstrates that the Veteran has difficulty standing in the shower due to the impact of his coronary artery disease.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.  While there is evidence suggesting that the Veteran achieved a higher METs level on occasion, the Board finds that the evidence is at least in equipoise to entitled the Veteran to presumptive service connection for arteriosclerotic heart disease.

Hence, service connection is warranted for arteriosclerotic heart disease, when resolving all doubt in the Veteran's favor.  38 C.F.R. § 3.102.

B. Neuropathy of the Upper Extremities

Service treatment records include complaints of numbness in right fingers for two days in June 1982; the assessment was diabetic neuropathy.

The report of a VA contract examination in February 2005 revealed that motor function was normal in the upper extremities, and sensory examination was intact to light touch.  Biceps and triceps reflexes were 2+ bilaterally.

As noted above, a VA staff physician opined in July 2005 that the Veteran's current medical problems, including peripheral neuropathy, were more likely than not to have begun in active service because they are often seen in individuals who have been exposed to Agent Orange. 

During a VA examination in January 2006, the Veteran reported tingling in the feet and hands constantly; and numbness also in the hands and feet.  He also described having pain in the hands and feet, although he was still able to perform activities.  Following examination, the diagnosis was subjective symptoms of peripheral neuropathy, no objective findings appreciated, likely related to his diabetes mellitus.

Recent VA treatment records show an assessment of diabetes mellitus with neuropathy in February 2012.  Records reveal that the Veteran has begun taken medications for neuropathy.

Here, the evidence does not demonstrate neuropathy of the upper extremities manifested to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active service.  Specifically, the Veteran served in Vietnam during his first period of active service, which ended in February 1968.  Records show that the Veteran first complained of neuropathy of the upper extremities many years later while still in active service in June 1982.  Accordingly, presumptive service connection for neuropathy of the upper extremities is not warranted.

The Veteran also asserts that his neuropathy of the upper extremities is secondary to his diabetes mellitus. 

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

As noted above, the Veteran complained of numbness in his fingers in active service, and was assessed with diabetic neuropathy.  He is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board also finds the Veteran's statements to be credible, as corroborated by service treatment records.

Likewise, the Board finds the Veteran's statements and the January 2006 examiner's opinion to be persuasive on the question of causation-i.e., the likelihood that current neuropathy of the upper extremities is due to his diabetes mellitus.  The opinion is consistent with the evidence of record.  Thus, despite the finding of only subjective symptoms at that time, the Board finds the overall evidence as to causation at least in equipoise.  Moreover, recent VA treatment records show assessments of diabetic neuropathy in 2012.  

Given the nature of the disability, the Veteran's lay statements, and post-service treatment records reflecting diabetic neuropathy, and the January 2006 opinion, the Board finds that the Veteran's neuropathy of the upper extremities is the result of disease or injury incurred in service.  See Hodges v. West, 13 Vet. App. 287, as amended (2000).

Accordingly, service connection is warranted for neuropathy of the upper extremities.  In reaching this decision, the Board has extended the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107.



ORDER

New and material evidence has been submitted to reopen the claim for service connection for a low back disability.

New and material evidence has been submitted to reopen the claim for service connection for erectile dysfunction.

Service connection for arteriosclerotic heart disease is granted.

Service connection for neuropathy of the upper extremities is granted.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Low Back Disability
 
The Veteran contends that service connection for a low back disability is warranted on the basis that he injured his low back in a military vehicle, which overturned, in active service in 1967 during the Vietnam Conflict.  He stated that he was in a combat situation and had to seek safety, and that he did not seek medical treatment.  He also reported that his duties in Vietnam involved carrying mortar base plates that weighed 60 pounds, in addition to other combat gear on a daily basis, and that he did so for 18 months.  The Veteran reported that he was treated for low back pain prior to his service discharge in January 1984.  He is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

As noted above, service treatment records show that the Veteran completed a "Report of Medical History" in May 1983 and reported recurrent back pain.  The examiner at that time noted a history of low back pain from 1979 to 1981.

Medical records document a current assessment of degenerative joint disease of the lower back in 2004.

Given the likelihood that the Veteran had significant in-service low back pain as described in August 2005, an examination is needed to determine whether the Veteran's current low back disability either had its onset during service or is related to his active service-to specifically include in-service injury from the military vehicle accident in Vietnam or from carrying mortar base plates, as alleged; or if the disability is otherwise related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2012).


Erectile Dysfunction 

The Veteran seeks service connection for erectile dysfunction and has asserted that the claimed disability is secondary to his service-connected diabetes mellitus.  Service treatment records show no complaint of impotence, or finding or diagnosis of erectile dysfunction in service.

The post-service treatment records show complaints of a painful erection, and that he underwent aspiration; assessments include priapisms.  A VA examiner in January 2006 found that the Veteran's reported impotence was likely related to his diabetes mellitus.   In February 2006, the Veteran reported that vaginal penetration with ejaculation was possible; that he had a normal erection approximately two years ago; and that he did have nocturnal erections.

Given the conflicting medical evidence as to current disability, the Board cannot resolve this matter without further medical clarification.

PTSD 

The Veteran contends that his service-connected PTSD is more severe than currently rated, and warrants an increased disability rating.  

Records show that the Veteran was last afforded a VA contract examination to evaluate the severity of his service-connected PTSD in February 2005.  At that time, the Veteran reported trouble sleeping and having nightmares several times a night.  The examiner also indicated that the Veteran's anxiety and intermittently depressed mood became so severe at times that he neglected his activities of daily living, and that he was unable to establish and maintain effective work and social relationships because of his severe anxiety and avoidance.

Since then, the Veteran has described a worsening of the disability.  He has been diagnosed with dysthymic disorder, and his medications have increased.  

Accordingly, the Board finds that the evidence of record is inadequate to properly evaluate the service-connected PTSD; and that a new VA examination, with more contemporaneous medical findings, is needed.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Cataract of the Right Eye 

The Veteran contends that his service-connected cataract of the right eye is more severe than currently rated, and warrants a compensable rating.  

Records show that the Veteran was last afforded a VA eye examination to evaluate the severity of his service-connected cataract of the right eye in March 2006.  At that time, the Veteran's best corrected visual acuity was 20/25 in the right eye and 20/40 in the left eye.  Cataracts were noted in both eyes.
 
Since then, the Veteran has described a worsening of the disability.  Records dated in March 2011 show that the Veteran was to be scheduled for cataract surgery, if his overall health maintained stable.  Although his cataracts were noted as significantly worsened in March 2012, his glaucoma was then not under control.

Accordingly, the Board finds that the evidence of record is inadequate to properly evaluate the service-connected cataract of the right eye; and that a new VA examination, with more contemporaneous medical findings, is needed.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

While further delay of this case is regrettable, due process considerations require such action.   Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain and associate with the Veteran's paper claims folder or Virtual VA file, VA treatment records for any low back disability, for erectile dysfunction, for PTSD, and for cataract of the right eye-dated from May 2012 to present.  

2.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of low back pain, and the likely etiology of the disease or injury. 

For any current low back disability identified, the examiner is requested to determine whether it at least as likely as not (50 percent probability or more) either had its onset in active service, or is the result of disease or injury incurred or aggravated during active service-to specifically include the in-service injury from the military vehicle accident in Vietnam or from carrying mortar base plates, as credibly reported by the Veteran.  If other causes are more likely, those should be noted.  The examiner's attention is directed to the service treatment records, noting a history of low back pain from 1979 to 1981, and to the Veteran's lay statements.

The examiner is asked to explain the reasons behind any opinions offered.  The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The Veteran's claims file, to include a complete copy of this REMAND, and any pertinent records contained in any electronic claims folder, must be made available to the examiner designated to examine the Veteran, and the examination report should note review of the file.

3.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of impotence, and the likely etiology of the disease or injury.  

For any current disability identified, the examiner is requested to determine whether it at least as likely as not (50 percent probability or more) either had its onset in active service, or is the result of disease or injury incurred or aggravated during active service, to specifically include the Veteran's presumed in-service exposure to herbicides. 

The examiner should also determine whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected diabetes mellitus caused or increased any disability manifested by impotence.  If aggravation is shown, the examiner should specify what permanent, measurable increase in the severity of impotence is attributable to the service-connected diabetes mellitus. 

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the evidence discussed in this remand, including the February 2006 VA examination and the Veteran's complaints of impotence.

The Veteran's claims file, to include a complete copy of this REMAND, and any pertinent records contained in any electronic claims folder, must be made available to the examiner designated to examine the Veteran, and the examination report should note review of the file.

4.  Accord the Veteran an appropriate VA examination, for evaluation of the service-connected PTSD.  All appropriate tests should be conducted.  The entire claims file, to include a complete copy of this REMAND, and any pertinent records contained in any electronic claims folder, must be made available to the examiner, and the examination report should note review of the file.  

All pertinent findings shown on evaluation should be noted in the examination report.  In addition, the examiner should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score representing the level of impairment due to the Veteran's PTSD, and an explanation of the meaning of the score.  

In providing the above-noted findings, the examiner should, to the extent possible, distinguish the symptoms attributable to service-connected PTSD from those of other psychiatric conditions.  However, if it is not medically possible to do so, the examiner should clearly so state, and indicate that the findings are with respect to the Veteran's overall psychiatric impairment. 

These specific findings are needed to rate the Veteran's disability in accordance with the rating schedule.  It is important that the examiner furnish the requested data.

5.  Afford the Veteran an appropriate VA examination, for evaluation of the service-connected cataracts.  All appropriate tests should be conducted.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should note review of the file.  

The examiner should render specific findings as to the extent to which the Veteran experiences impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, as well as whether the Veteran is experiencing active pathology.

To the extent possible, the examiner should distinguish the symptoms attributable to service-connected cataracts from other eye disabilities (e.g. non-proliferative diabetic retinopathy, glaucoma).  However, if it is not medically possible to do so, the examiner should clearly so state, indicating that the findings are with respect to the Veteran's overall bilateral eye impairment.
 
These specific findings are needed to rate the Veteran's disability in accordance with the rating schedule.  It is therefore important that the examiner furnish the requested information.

6.  After ensuring that the requested actions are completed, re-adjudicate the claims remaining on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.  

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examinations may result in the denial of his claims.  38 C.F.R. § 3.655 (2012).  

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


